Exhibit 10.2 Board Package Compensation Plan The Board Compensation Package consists of: Ø Each year, each Director shall receive 250,000 shares of common stock (or options in the amount of 150% of the amount of shares) and warrants to purchase 125,000 shares of common stock.The options and warrants will have an exercise price equal to $0.50 and will have a three (3) year term. Ø $1,000 for each non-officer director that physically attends a meeting as well as traveling expenses Ø $500 for each non-officer director on a telephonic meeting
